It is ordered and adjudged by this court, that the, judgment of'the said circuit court be, and the same hereby is, reversed for error in affirming and iri not reversing the judgment of the court of common pleas in the case of Ann Clarke, Admx., v. The Eberhard Manufacturing Company. And proceeding to render the judgment which the said circuit court should have rendered, it is considered and adjudged that the said judgment of the court of common pleas of Cuyahoga county be and the same herebv is reversed for error in giving in charge to the jury plaintiff’s request No. 7 on *479page 446 of said' record. Also, for refusing to give to the jury defendant’s request No. 35, to be found on page 456 of the printed record.
Spear, C. J., Davis, Shauck, Johnson and Donahue, JJ., concur.